Tilghman, C. J.
I fully agree with Mr. Justice Bradford in his observation on that case, and that it varied from the law in England. 2 Dali. 172.
The court unanimously think this evidence cannot be received ; it directly militates against the act of frauds and perjuries. The greatest dangers would ensue. Here there is no resulting trust. The deed would enure as a voluntary deed, unless creditors were thereby defrauded. Neither on principle nor precedent can the testimony be admitted.
The jury gave a verdict for the plaintiff without leaving the bar.